 

Exhibit 10.14

 

THIRD AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT
UC Agreement Control No. 2006-04-0085

This Third Amendment to Exclusive License Agreement (“Third Amendment”), dated
as of June 12, 2006, is made by and among The Regents of the University of
California, a California corporation (“The Regents”), Medivation, Inc., a
Delaware corporation (“Medivation”), and Medivation Prostate Therapeutics, Inc.,
a Delaware corporation and subsidiary of Medivation (“MPT”) (Medivation and MPT
together “Licensee”).

BACKGROUND

A.

The Regents, Medivation and MPT are parties to an Exclusive License Agreement,
dated as of August 12, 2005 (the “Exclusive License Agreement”), as amended on
November 4, 2005 and May 8, 2006.

B.

The Regents and MPT are parties to a Nonexclusive Bailment and License Agreement
dated October 27, 2005 (the “Nonexclusive Bailment”) that grants to MPT limited
rights in a certain Field of Use to patent rights generally characterized as
“Methods and Materials for Assessing Prostate Cancer Therapies” (UCLA Case No.
2003-279), which was made in the course of research at the University of
California, Los Angeles by Charles L. Sawyers, Charlie D. Chen and Derek S.
Welsbie, employees of The Regents. MPT now wishes to obtain broader nonexclusive
rights to these patent rights in the United States and exclusive rights to these
patent rights in certain countries and regions outside the United States in a
different field of use. The Regents is willing to grant such rights. This Third
Amendment is not intended to change the scope of rights granted under the
Nonexclusive Bailment.

C.

Medivation as the parent corporation of MPT will benefit directly from the
agreements made herein.

D.

The parties mutually intend to enter into this Third Amendment to amend the
terms of the Exclusive License Agreement, as specified below.

1

--------------------------------------------------------------------------------

 

THEREFORE, the parties hereby agree as follows:

1.

Paragraph 1.1 (“Regents’ Patent Rights”) is deleted and replaced with the
following, which is amended to include “UC Case No. 2003-279-2” in the
parenthetical at the end of the paragraph:

 

1.1

“Regents’ Patent Rights” means The Regents’ interest in the claims of the United
States patents and patent applications, corresponding foreign patents and patent
applications (requested under Paragraph 7.3 herein), and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those claims in the continuation-in-part applications
that are entirely supported in the specification and entitled to the priority
date of the parent application) based on the patent applications listed in
Appendix A (UC Case Nos. 2003-279-2, 2004-129, 2005-438, 2006-260 and 2006-537).

2.

Paragraph 2.1 is deleted and replaced with the following, which is amended to
grant nonexclusive rights in the United States and exclusive rights outside the
United States to the patent rights covered by UC Case No 2003-279-2:

 

2.1

Subject to the limitations set forth in this Agreement, including the licenses
granted to the United States Government and those reserved by HHMI set forth in
the recitals and in Paragraph 2.2 and the rights reserved by The Regents in
Paragraph 2.3, The Regents hereby grants to MPT an exclusive license (the
“License”) under Regents’ Patent Rights, in jurisdictions where Regents’ Patent
Rights exist, to make, have made, use, sell, offer for sale and import Licensed
Products and to practice Licensed Methods in the Field of Use to the extent
permitted by law; provided, however, that as to UC Case No 2003-279-2 only, the
License shall be exclusive only in Australia, Canada, the European Union, Japan
and New Zealand, and shall be non-exclusive in the United States.

3.

Appendix A (Regents’ Patent Rights) is deleted and replaced with the Appendix A
attached to this Third Amendment, which is amended to include the patent
applications to be filed under UC Case No. 2003-279-2 in Australia, Canada, the
European Union, Japan, New Zealand and the United States.

4.

In consideration for the addition of the patent rights of UC Case No. 2003-279-2
to the Exclusive License Agreement, Licensee will pay to The Regents a fee of
two thousand five hundred dollars ($2,500) within thirty (30) days of the
Effective Date of this Third Amendment.  In addition, Licensee will pay a
one-time milestone fee of twenty-five thousand dollars ($25,000) upon issuance
of the first patent under UC Case No. 2003-279-2 in Australia, Canada, the
European Union, Japan or New Zealand that would cover a Licensed Product.

2

--------------------------------------------------------------------------------

 

5.

Article 7 (Patent Filing, Prosecution and Maintenance) is amended to include a
new Paragraph 7.7: 

 

7.7

Notwithstanding the foregoing provisions in this Article 7, Licensee is not
obligated to reimburse costs incurred prior to and during the term of this
Agreement in the preparation, filing, prosecution and maintenance of patent
applications and patents pertaining to the United States patent rights of UC
Case No. 2003-279-2 within Regents’ Patent Rights. Further, The Regents has no
obligation to prosecute or maintain the United States patent rights of UC Case
No. 2003-279-2 within Regents’ Patent Rights. If The Regents elects to abandon
the United States patent rights of UC Case No. 2003-279-2 within Regents’ Patent
Rights, then the consideration due to The Regents under this Agreement shall
remain the same.

6.

Except for the amendments specifically referenced above, all other terms of the
Exclusive License Agreement shall remain unchanged and in full force and effect.

The Regents, Medivation and MPT have executed this Amendment in duplicate
originals by their authorized officers on the dates written below:

 

MEDIVATION, INC.

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

 

 

 

 

 

 

 

By

 

/s/ C. Patrick Machado

 

By

 

/s/ Claire T. Wake

 

 

 

 

 

 

 

Name

  

C. Patrick Machado

 

Name

  

Claire T. Wake, Ph.D.

Title

 

Senior Vice President and CFO

 

Title

 

Assistant Director, Licensing

 

 

 

 

 

 

 

Date

 

10 Jul 106

 

Date

 

June 13, 2006

 

MEDIVATION PROSTATE THERAPEUTICS, INC

 

 

 

 

By

 

/s/ C. Patrick Machado

 

 

 

 

 

Name

 

C. Patrick Machado

 

Title

 

Senior Vice President and CFO

 

 

 

 

 

Date

 

10 Jul 106

 

 




3

--------------------------------------------------------------------------------

 

APPENDIX A
(Third Amendment)

REGENTS’ PATENT RIGHTS

UC Case No. 2003-279-2

Australian Patent Application No. [TBD] to be filed

Canadian Patent Application No. [TBD] to be filed

European Patent Application No. [TBD] to be filed

Japanese Patent Application No. [TBD] to be filed

New Zealand Patent Application No. [TBD] to be filed

United States Patent Application No. [TBD] to be filed

All of the above based on PCT Patent Application No. US04/42221 “Method and
Materials for Assessing Prostate Cancer Therapies,” filed December 16, 2004 and
assigned to The Regents. The inventors are Charles L. Sawyers, an employee of
the Howard Hughes Medical Institute (“HHMI”) and a member of the faculty of The
Regents, and Charlie D. Chen and Derek S. Welsbie, employees of The Regents.

UC Case No. 2004-129

PCT Patent Application No. US05/05529 “Methods and Materials for Assessing
Prostate Cancer Therapies and Compounds,” filed February 23, 2005, based on US
Provisional Patent Application No. 60/547,101 filed February 24, 2004 and
assigned to The Regents. The inventors are Michael E. Jung, Samedy Ouk, Charlie
D. Chen and Derek Welsbie, employees of The Regents, and Charles L. Sawyers, an
employee of the Howard Hughes Medical Institute (“HHMI”) and a member of the
faculty of The Regents.

UC Case No. 2005-438

US Provisional Patent Application No. 60/680,835 “Novel Androgen Receptor
Inhibitors with Minimal Agonistic Activities,” filed May 13, 2005 and assigned
to The Regents.  The inventors are Michael E. Jung, Samedy Ouk, Charlie D. Chen
and Derek Welsbie, employees of The Regents, and Charles L. Sawyers, an employee
of the Howard Hughes Medical Institute (“HHMI”) and a member of the faculty of
The Regents.  This application, together with the patent application pertaining
to UC Case No. 2004-129, cover the compounds identified as RD1 through RD138,
inclusive, on Exhibit A attached to the First Amendment.

4

--------------------------------------------------------------------------------

 

PCT Patent Application No. PCT/US06/11417 (also includes UC Case Nos. 2006-260 &
2006-537) titled “Diarylthiohydantoin Compounds” was filed March 29, 2006 and
assigned to The Regents.  The inventors are Michael E. Jung, Samedy Ouk, Charlie
D. Chen, Derek Welsbie and Dongwon Yoo, employees of The Regents, and Charles L.
Sawyers, an employee of Howard Hughes Medical Institute (“HHMI”) and a member of
the faculty of the University of California, Los Angeles, and John Wongvipat and
Chris Tran, employees of HHMI.

UC Case No. 2006-260

US Provisional Patent Application No. 60/750,351 filed December 15, 2005 and US
Provisional Patent Application No. 60/756,552 filed January 6, 2006, both titled
“Selected Diarylthiohydantoin Compounds,” filed January 6, 2006 (both were
subsequently rolled into PCT Patent Application No. PCT/US06/11417), and both
assigned to The Regents.  The inventors are Michael E. Jung, Samedy Ouk and
Charlie D. Chen, employees of The Regents, and Charles L. Sawyers, an employee
of the Howard Hughes Medical Institute (“HHMI”) and a member of the faculty of
The Regents, and John Wongvipat and Chris Tran, employees of HHMI.

UC Case No. 2006-537

US Provisional Patent Application No. 60/786,837 “Diarylthiohydantoin Compounds”
filed March 29, 2006 and assigned to The Regents. (This invention was also filed
as part of PCT Patent Application No. PCT/US06/11417, listed under UC Case No.
2005-438 above).  The inventors are Michael E. Jung and Dongwon Yoo, employees
of The Regents, and Charles L. Sawyers, an employee of Howard Hughes Medical
Institute (“HHMI”) and a member of the faculty of the University of California,
Los Angeles, and Chris Tran, an employee of HHMI.

5